Name: Council Regulation (EEC) No 1570/93 of 14 June 1993 fixing the amounts of aid for seeds for the 1994/94 and 1995/96 marketing years
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production
 Date Published: nan

 No L 154/44 Official Journal of the European Communities 25 . 6 . 93 COUNCIL REGULATION (EEC) No 1570/93 of 14 June 1993 fixing the amounts of aid for seeds for the 1994/95 and 1995/96 marketing years on the one hand, the need* to ensure a balance between the volume of production required in the Community and the possible outlets for that production and, on the other hand, the prices of the products on external markets; Whereas the application of these criteria results in the fixing of the amounts of aid applicable for the 1994/95 and 1995/96 marketing years at the levels set out in the Annex hereto, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (*), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas the present situation and the outlook on the Community market for seeds listed in the Annex to Regulation (EEC ) No 2358/71 that will be sold during the 1994/95 and 1995/96 marketing years do not offer the assurance of a fair return to producers; whereas part of their costs should therefore be met by the granting of aid; Whereas Article 3 (2 ) of Regulation (EEC) No 2358/71 provides that the aid shall be fixed, taking into account, Article 1 For the 1994/95 and 1995/96 marketing years the amounts of the aid granted for seeds referred to in Article 3 of Regulation (EEC) No 2358/71 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH (') OJ No L 246, 5 . 11 . 1971 , p. 1 . Regulation as last amended by Regulation (EEC) No 3659/92 (OJ No L 374, 22 . 12 . 1992, p. 40). ( 2 ) OJ No C 80, 20 : 3 . 1993 , p. 53 . ( ¢') OJ No C 150, 31 . 5 . 1993 . ( 4 ) OJ No C 129, 10. 5 . 1993 , p. 25 . 25. 6 . 93 Official Journal of the European Communities No L 154/45 ANNEX 1994/95 AND 1995/96 MARKETING YEARS Aid applicable in the Community (ECU/100 kg) CN code Description Amount of aid 1994/95 1995/96 1 . CERES 1001 90 10 Triticum spelta L. 12,1 12,1 1006 1010 Oryza sativa L.  japonica type varieties 12,5 12,5  indica type varieties 14,5 14,5 2 . OLEAGINEAE ex 1204 00 10 Linum usitatissimum L. (textile flax) 23,8 23,8 ex 1204 00 10 Linum usitatissimum L. ( linseed ) 18,8 18,8 . ex 1207 99 10 Cannabis sativa L. (monoica ) 17,2 17,2 3 . GRAMINEAE ex 1209 29 10 Agrostis canina L. 63,7 63,7 ex 1209 29 10 Agrostis gigantea Roth. 63,7 63,7 ex 1209 29 10 Agrostis stolonifera L. 63,7 63,7 ex 1209 29 10 Agrostis capillaris L. ' 63,7 63,7 Arrhenatherum elatius (L.) P. Beauv. ex J. S. and ex 1209 29 80 K. B. Presl . 56,3 56,3 ex 1209 29 10 Dactylis glomerata L. 44,3 44,3 ex 1209 23 80 Festuca arundinacea Schreb. 49,4 49,4 1209 23 80 Festuca ovina L. 36,6 ( 36,6 1209 23 11 Festuca pratensis Huds. 36,6 36,6 1209 23 15 Festuca rubra L. 30,9 30,9 ex 1209 29 80 Festulolium 27,1 27,1 ex 1209 25 00 Lolium multiflorum Lam. 17,7 17,7 ex 1209 25 00 Lolium perenne L.  of high persistance, late or medium late 29,3 29,3  new varieties and others 21,8 21,8  of low persistance, medium late, medium early or early 16,1 16,1 ex 1209 29 80 Lolium x boucheanum Kunth 17,7 17,7 ex 1209 29 80 Phleum Bertolinii (DC) 42,8 42,8 ex 1209 26 00 Phleum pratense L. 70,1 70,1 ex 1209 29 80 Poa nemoralis L. 32,6 32,6 1209 24 00 Poa pratensis L. 32,3 32,3 ex 1209 29 10 Poa palustris y Poa trivialis L. 32,6 32,6 4. LEGUMINOSAE ex 1209 29 80 Hedysarum coronarium L. 30,6 30,6 ex 1209 29 80 Medicago lupulina L. 26,7 26,7 ex 1209 21 00 Medicago sativa L. ( ecotypes ) 18,5 18,5 ex 1209 21 00 Medicago sativa L. (varieties ) 30,7 30,7 ex 1209 29 80 Onobrichis viciifolia Scop. 16,8 16,8 ex 0713 10 10 Pisum sativum L. (partim) ( field pea ) 0 0 ex 1209 22 00 Trifolium alexandrinum L. 38,4 38,4 ex 1209 22 00 Trifolium bybridum L. 38,5 38,5 ex 1209 22 00 Trifolium incarnatum L. 38,4 38,4 ex 1209 22 00 Trifolium pratense L. * _ 44,9 44,9 ex 1209 22 00 Trifolium repens L. 63,0 63,0 ex 1209 22 00 Trifolium repens L. var. giganteum 59,4 59,4 ex 1209 22 00 Trifolium resupinatum L. 38,4 38,4 ex 0713 50 10 Vicia faba L. (partim) (horse bean) 0 0 ex 1209 29 10 Vicia sativa L. 25,7 25,7 ex 1209 29 10 Vicia villosa Roth. 20,2 20,2